DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 were pending.  Applicant’s amendment filed April 29, 2022, has been entered in full.  Claims 1-10 and 14-16 have been amended.  New claim 17 has been added.  No claims have been cancelled.  Accordingly, claims 1-17 are now pending.

Response to Arguments
Applicant argues that amendments to the title of the specification have overcome the previous objection (Remarks filed April 29, 2022, hereinafter Remarks: Page 10).  Examiner agrees.  The previous objection to the specification is withdrawn.

Applicant argues that the amended claims should not be interpreted under 35 U.S.C. 112(f) (Remarks: Page 10).  Examiner agrees.  The previous interpretation under 35 U.S.C. 112(f) is withdrawn.

Applicant argues that the amendments have overcome the previous grounds of rejection under 35 U.S.C. 112(b) (Remarks: Page 11).  Examiner respectfully disagrees, as some issues of indefiniteness still remain.
In one example, claim 8 has been amended to replace the term “around” with “in a proximity of”.  However, this does not resolve the previous issue of indefiniteness because, like “around”, “proximity” is a relative term and it is unclear how close the light-emitting parts must be to the sensor in order to qualify as being “in a proximity of” them.
In another example, claim 2 has been amended to recite “the vehicle image that displays the vehicle from a viewpoint overlooking the vehicle”, but there is not sufficient antecedent basis for this limitation in the claims.  Claim 1 recites “a vehicle image”, but does not specify that it displays the vehicle from a viewpoint overlooking the vehicle.  Furthermore, claim 1 also recites using the vehicle image in AR or VR modes, neither of which is likely to display the vehicle from a viewpoint overlooking the vehicle (because a user is unlikely to have such an elevated viewpoint).  Applicant may wish to amend claim 2 to further define the “vehicle image” in claim 2, rather than reference a more-specific type of vehicle image than has been previously introduced in the claim.
See the rejections under 35 U.S.C. 112(b) for further explanation of the remaining issues of indefiniteness.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not disclose all elements of the claimed invention (Remarks: Pages 11-13).  In particular, Applicant notes that certain features from claim 5 have been incorporated into claim 1, that Park does not “control the display screen to switch among an augmented reality (AR) display, a bird’s eye view display, and a virtual reality (VR) display for the display of the combined image”, and that the other cited prior art does not cure these deficiencies.
First, Examiner notes that Applicant’s amendment has not incorporated all of the features of previously-objected claim 5 into claim 1.  Furthermore, Applicant’s amendment has removed some features from claim 5.
Second, Examiner does agree that while Park teaches switching between AR and bird’s eye view (BEV) displays, Park does not teach switching to a VR display.  Sun and Bauer also do not teach this feature.  However, in response to Applicant’s amendment, Examiner has applied a new reference (Yin) that does teach this feature.  See the rejections below for further explanation.

Claim Objections
Claim(s) 5 and 7 is/are objected to because of the following informalities. 
In claim 5, line 6, “virtual reality (VR)” should be “VR”
In claim 5, line 9, “augmented reality (AR)” should be “AR”
In claim 7, line 2, “configure” should be “configured”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 requires to “perform the VR display in a case where the luminance average value of the vehicle image is less than the threshold value.”  Claim 1 defines that the “vehicle image” is part of a combined image that is displayed in a bird’s eye view, AR, or VR display.  Therefore, when performing the VR display, the “vehicle image” is a VR image.
Paragraphs [0123]-[0124] of the specification (as published) indicate that the vehicle image in VR display is a computer graphics (CG) image – i.e. it is not captured by a camera.
However, paragraph [0140] of the specification only describes switching between AR and VR modes based on the luminance of a vehicle image “captured using the camera 144”.  There is no description of switching between AR and VR modes based on a luminance of a vehicle image that is a CG image, which is not captured by a camera.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 8-10 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the vehicle image that displays the vehicle from a viewpoint overlooking the vehicle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a vehicle image”, but does not specify that it displays the vehicle from a viewpoint overlooking the vehicle.  Furthermore, claim 1 also recites using the vehicle image in AR or VR modes, neither of which is likely to display the vehicle from a viewpoint overlooking the vehicle (because a user is unlikely to have such an elevated viewpoint).  For at least these reasons it is unclear whether the “vehicle image” of claim 2 is the same as the “vehicle image” of claim 1.
Applicant may wish to amend claim 2 to further define the “vehicle image” of claim 1, rather than refer to a more-specific type of vehicle image than has been previously introduced.
Claim 3 similarly recites “the vehicle image that displays the vehicle viewed at a position of the information processing device” and is also indefinite for substantially the same reasons as claim 2.  Claim 4 is also indefinite at least because it includes the indefinite limitation of claim 3.
Claim 5 similarly recites “the vehicle image that displays the vehicle from a viewpoint overlooking the vehicle” and is also indefinite for substantially the same reasons as claim 2.

Claim 4 recites that “the vehicle image is one of computer graphics (CG) of the vehicle” “or a captured image from a camera”.  The meaning of this limitation is unclear.
Claim 4 depends from claim 3.  Claim 3 further defines the VR display recited in claim 1.  However, claim 4 includes a vehicle image that can be “a captured image from a camera”, which would be a form of AR display, rather than VR display.
The claim is unclear because it appears to be further defining a VR display, but also contemplates using an AR image (i.e. an image captured by a camera) rather than a VR image (i.e. a computer graphics image).  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.

The term “proximity” in claim 8 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “parts in a proximity of the sensor” indicates that the parts must be positioned close to the sensor (see e.g. [0193] of the published application), but it is unclear how close the parts must be to the sensor in order to be considered “in a proximity of” them.  Do parts 1 cm away from the sensor qualify as being “in a proximity of the sensor”?  What about parts 10 cm away?  What about parts 2 meters away?  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claims 9 and 10 are also indefinite at least because they include the indefinite limitation of claim 8.

As explained above in the rejection under 35 U.S.C. 112(a), claim 17 appears to contradict the specification by requiring switching between AR and VR modes based on the luminance of a computer graphics (CG) image, rather than an image captured by a camera.
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  MPEP 2173.03.
Claim 17 is indefinite because it is unclear whether it requires switching between AR and VR modes based on a CG image, or a camera-captured image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park’ (US 2019/0196680 A1) in view of ‘Sun’ (US 2019/0149813 A1) and ‘Yin’ (US 2019/0251747 A1).
Regarding claim 1, Park teaches an information processing device (e.g. Figs. 1A-1C; Fig. 2, Mobile terminal 100), comprising:
a display screen (e.g. Figs. 1A-B, display unit 151); and
a processor (e.g. Fig. 1A, controller 180) configured to (e.g. [0069], [0171], [0191]):
acquire position-related information about one of a relative position of the information processing device with respect to a vehicle or a direction of the information processing device with respect to the vehicle ([0186], location of device is determined and used to calculate relative distance from vehicle; Figs. 4A-C, [0187] et seq., relative position of device is used to navigate to the vehicle and achieve a desired relative position);
generate a defect image representing a position of a sensor having a defect from among a plurality of sensors that is mounted on the vehicle (Figs. 6A-C, [0211] et seq., defect image includes graphic objects 610, 620 and 630, which indicate parts of the vehicle that are damaged/defective; see Note Regarding Sensor below), wherein
the generation of the defect image is based on the position-related information (e.g. Figs. 6A-C, [0215]-[0216], defect image includes indications of defect locations displayed in areas corresponding to the view from the device’s current position, which is the position-related information);
combine the defect image and a vehicle image to obtain a combined image, wherein the vehicle image displays the vehicle (Figs. 6A-C, [0211] et seq., the defect indications are superimposed on a vehicle image reflecting the vehicle as viewed from the mobile device);
control the display screen to display the combined image (Figs. 6A-C illustrate the display screen 151 displaying the combined image; also see e.g. [0214]); and
control the display screen to switch among an augmented reality (AR) display (Figs. 6A-C illustrate an AR display; also see Figs. 4A-E), a bird’s eye view display (Fig. 4F), and a virtual reality (VR) display (see Note Regarding VR below) for the display of the combined image.

Note Regarding Sensor.  Park teaches that a vehicle may have multiple damaged components (e.g. Fig. 6A, three damaged components), such as a left turn indicator ([0176]).  Park also teaches that damage may be detected based on information received from a sensor ([0224]).  Nevertheless, Park does not explicitly teach that one of its damaged components is a sensor having a defect from among sensors mounted on the vehicle.
However, Sun does teach that one component of a vehicle that may be damaged is one of plural camera sensors (e.g. [0034], [0045]-[0049], camera may be damaged and made defective by a scratch, contamination with dirt or debris, damaged cabling, or being knocked out of alignment; Fig. 3, vehicle may include many cameras 50), and that such a defective camera sensor may be detected based on information received from the camera sensor (e.g. [0032]-[0033], [0050]).
Sun teaches that cameras serve several functions in a vehicle ([0016]), and that damage to a camera sensor may severely affect vehicle performance and safety ([0034]).  For at least this reason, camera sensor damage is a type of vehicle damage that would be important to identify and document in the vehicle inspection system of Park.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Park with the camera sensor defect detection of Sun in order to improve the device with the reasonable expectation that this would result in a device that could identify and document an important type of damage that can occur on a vehicle.  This technique for improving the device of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sun.

Note Regarding VR.  Park teaches a bird’s eye view display (Fig. 4F) and makes extensive use of an AR display for indicating different components of a vehicle (e.g. Figs. 6A-C), but does not explicitly teach switching to a VR display.
Sun also does not teach this feature.
However, Yin does teach switching between an AR display (e.g. [0019], Fig. 3) and a VR display (e.g. [0018], Fig. 2), both showing different components of a vehicle.
The teachings of Yin suggest that a user may wish to switch between AR and VR display modes (e.g. [0047]).  
Furthermore, in at least some circumstances, a VR mode may be preferable to an AR mode.  For example, one type of damage that can happen to a vehicle is the loss or removal of a part, such as an antenna.  This damage would not be readily apparent to a user viewing the AR display of Park (because a missing part would be absent from the AR vehicle image), but would be apparent to a user viewing a VR display (which is based on a model of the vehicle, rather than an image of its current appearance, and would therefore include the missing part).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Park in view of Sun as applied above with the VR display of Yin in order to improve the device with the reasonable expectation that this would result in a device that included an additional mode that a user may wish to use and/or that may be preferable to an AR mode in at least some circumstances.  This technique for improving the device of Park in view of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park, Sun and Yin in order to obtain the invention as specified in claim 1.	

Regarding claim 2, Park in view of Sun and Yin teaches the device of claim 1, and Park further teaches that the processor is further configured to combine the defect image with the vehicle image that displays the vehicle from a viewpoint overlooking the vehicle to generate the bird’s eye view display (Note the ‘112(b) rejection; Fig. 4F).

Regarding claim 3, Park in view of Sun and Yin teaches the device of claim 1.
Park teaches to combine the defect image with the vehicle image that displays the vehicle viewed at a position of the information processing device to generate the AR display (Note ‘112(b) rejection; e.g. Figs. 6A-C).
As explained above with respect to claim 1, Park has been modified by Yin to switch between AR and VR displays.
Yin teaches combining additional information with a vehicle image that displays the vehicle viewed at a position of the information processing device to generate the VR display (Fig. 2 shows vehicle from position of user, as well as extra information on right side; also see e.g. [0042]), as well as the AR display (Fig. 3 shows vehicle from position of user, as well as same extra information on right side; also see e.g. [0048]).
At least because the defect image is the additional information in Park, the modification of Park in view of Sun with the VR of Yin would result in the invention of claim 3.

Regarding claim 4, Park in view of Sun and Yin teaches the device of claim 3.
Park further teaches that the vehicle image is a captured image from a camera at the position of the information processing device (Note ‘112(b) rejection; Figs. 6A-C; also see e.g. [0185], Figs. 8-9D).
Yin further teaches that the vehicle image is computer graphics (CG) of the vehicle viewed at the position of the information processing device (Note ‘112(b) rejection; Fig 2; [0043]).

Regarding claim 5, Park in view of Sun and Yin teaches the device of claim 1.
Park further teaches that
the bird’s eye view display combines the defect image with the vehicle image that displays the vehicle from a viewpoint overlooking the vehicle (Note ‘112(b) rejection; Fig. 4F),
the augmented reality (AR) display combines the defect image with a captured image from a camera at the position of the information processing device, and the captured image corresponds to the vehicle image (Figs. 6A-C; also see e.g. [0185], Figs. 8-9D).
Yin further teaches that 
the virtual reality (VR) display combines the defect image with computer graphics (CG) of the vehicle viewed at a position of the information processing device (Fig. 2 shows vehicle from position of user, as well as extra information on right side; also see e.g. [0042]; also see rejection of claim 3).

Regarding claim 8, Park in view of Sun and Yin teaches the device of claim 1, and Park further teaches that the vehicle causes light-emitting parts around the sensor having the defect to be turned on (Note ‘112(b) rejection; e.g. [0245], the vehicle may cause light emitting parts including lamps at front and rear of the vehicle to be turned on; These are light emitting parts of the vehicle; Since both lamps are included in the same vehicle as the sensor, they will be within some proximity to the sensor, and for at least this reason they will fall within the scope of being “in a proximity of” the sensor).

Regarding claim 11, Park in view of Sun and Yin teaches the device of claim 1, and Sun further teaches that the sensor is a camera (see rejection of claim 1).

Regarding claim 12, Park in view of Sun and Yin teaches the device of claim 1, and Sun further teaches that the defect is dirt on the sensor (e.g. [0034], [0045]).

Regarding claim 13, Park in view of Sun and Yin teaches the device of claim 12, and Park further teaches that the defect image includes an image representing a position of the dirt on the sensor having the dirt (e.g. [0212], defect includes an image representing a position of a damaged portion of the vehicle; As explained above with respect to claims 1 and 12, the damaged portion in Park in view of Sun may be a sensor with dirt on it; In such a circumstance, the defect image would represent the position of the dirt on the sensor having the dirt).

Regarding claim 14, Park in view of Sun and Yin teaches the device of claim 1, and Park further teaches that the information processing device is a portable terminal (Figures 1-2, mobile terminal 100).

Regarding claim 15, Examiner notes that the claim recites a method that is substantially the same as the method performed by the device of claim 1.  Park in view of Sun and Yin teaches the device of claim 1.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun and Yin for substantially the same reasons as claim 1.

Regarding claim 16, Examiner notes that the claim recites a system comprising a sensor configured to be mounted on a vehicle; a first processor configured to detect a defect of the sensor; and further components that are substantially the same as the device of claim 1.
Park in view of Sun and Yin teaches the device of claim 1.
Sun further teaches a sensor configured to be mounted on a vehicle (e.g. [0034], [0045]-[0049], camera may be damaged and made defective by a scratch, contamination with dirt or debris, damaged cabling, or being knocked out of alignment; Fig. 3, vehicle may include many cameras 50); and a first processor configured to detect a defect of the sensor (e.g. [0032]-[0033], [0050]).
Therefore, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun and Yin for substantially the same reasons as claim 1.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun and Yin as applied above, and further in view of ‘Bauer’ (US 6,550,949 B1).
Regarding claim 10, Park in view of Sun and Yin teaches the device of claim 8.
Park teaches turning on front and rear lamps of a vehicle ([0245]).  Park does not teach that the sensor includes the light-emitting parts of these lamps.
Sun teaches a camera sensor of a vehicle (e.g. Fig. 3, cameras 50), but does not explicitly teach that this camera sensor includes light-emitting parts of a front or rear lamp of a vehicle.
Yin also does not explicitly teach this feature.
However, Bauer does teach a vehicle camera sensor that includes light-emitting parts (e.g. Figs. 8-9; Col. 8, lines 29-32) and is part of a front or rear lamp of a vehicle (e.g. Col. 11, lines 40-46).
Bauer teaches that it is desirable to capture images around a vehicle, such as at the rear of the vehicle, to do so using cameras that are mounted in relatively covert and aesthetically pleasing locations, and to do so in a practical and economical way from a manufacturing stand point (e.g. Col. 2, lines 11-18).  Bauer teaches that these goals are achieved by its combination of a camera sensor with light-emitting parts (e.g. Col 2, lines 19-26).
Were the vehicle of Park modified to use the camera-integrated lamps of Bauer, then the sensor would include the light-emitting parts as required by claim 10.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Park in view of Sun and Yin as applied above with the lamp-integrated camera of Bauer in order to improve the vehicle with the reasonable expectation that this would result in a vehicle that was able to capture images using cameras mounted in desirably covert and aesthetically pleasing locations in a manner that was practical and economical from a manufacturing standpoint.  This technique for improving the vehicle of Park in view of Sun and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bauer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park, Sun, Yin and Bauer to obtain the invention as specified in claim 10.	



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 17 have not been rejected over prior art, but have been rejected under 35 U.S.C 112(b) and therefore are not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669